                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                   MILWAUKEE DIVISION


SHIRLEY COMBS,                                            Case No. 21-cv-842

                 Plaintiff,
vs.

LCS FINANCIAL SERVICES
CORPORATION,

                Defendant.



                                         COMPLAINT


       NOW COMES, Plaintiff Shirley Combs, by and through her attorney, Nathan

DeLadurantey of DeLadurantey Law Office, LLC and complains of Defendant LCS Financial

Services Corporation, and alleges to the best of her knowledge, information and belief formed

after an inquiry reasonable under the circumstances, the following:

                                 NATURE OF THE ACTION

       1.      This lawsuit arises from illegal credit reporting and collection attempts.

       2.      Causes of Action herein are brought under the Fair Credit Reporting Act 15

U.S.C. § 1681 et seq. (“FCRA”), the Fair Debt Collection Practices Act 15 U.S.C. § 1692 et seq.

(“FDCPA”), and Wis. Stat. 995.50.

                                JURISDICTION AND VENUE

       3.      This Court has jurisdiction over the claims arising under the FCRA and FDCPA

under 28 U.S.C. § 1331, because this case arises under the laws of the United States.




            Case 2:21-cv-00842-WED Filed 07/14/21 Page 1 of 6 Document 1
       4.      This Court also has jurisdiction under 15 U.S.C. § 1681(p) as it is an action to

enforce liability created by the FCRA within two years from the date on which the violation

occurred.

       5.      Additionally, this Court also has jurisdiction pursuant to 15 U.S.C. § 1692k(d) as

it is an action to enforce liability created by the FDCPA within one year from the date on which

the violation occurred

       6.      This Court has supplemental jurisdiction over the claims arising under Wisconsin

law under 28 U.S.C. § 1367, because those claims are related to the FCRA and FDCPA claims as

they arise under the same set of facts. Thus they are part of the same case or controversy under

Article III of the United States Constitution.

       7.      Venue in this Court is appropriate pursuant to 28 U.S.C. § 1391(b)(1), because

this is where the defendants reside. Under 28 U.S.C. § 1391(c), a defendant corporation shall be

deemed to reside in any judicial district in which it is subject to personal jurisdiction.

                                             PARTIES

       8.      Plaintiff Shirley Combs (hereinafter “Plaintiff”) is a natural person who resides in

the County of Milwaukee, State of Wisconsin.

       9.      Defendant LCS Financial Services Corporation, (hereinafter “Defendant”) is a

corporation with a principal address located at 6782 S. Potomac Street, Suite 100, Centennial,

CO 80112. Defendant’s registered agent is Registered Agent Solutions, Inc., 36 S. 18th Ave.,

Suite D, Brighton, CO 80601.

       10.     Plaintiff is a “consumer” as defined by 15 U.S.C. §1962a(3).

       11.     Defendant is a “debt collector” as that term is defined by the FDCPA, 15 U.S.C. §

1692a(6).




                                          2
            Case 2:21-cv-00842-WED Filed 07/14/21 Page 2 of 6 Document 1
                                  FACTUAL ALLEGATIONS

         12.   In 2013, Plaintiff filed for relief under Chapter 13 of the United States Bankruptcy

Code. This filing was made in the Eastern District of Wisconsin and was given Case No. 13-

20915.

         13.   As part of the bankruptcy case, Plaintiff filed an adversary proceeding against one

of her mortgage companies. This adversary proceeding was to determine the extent of the lien

held by the mortgage company.

         14.   That mortgage company agreed that if Plaintiff completed her Chapter 13

bankruptcy, the mortgage company would no longer have a lien on the property (in addition to

having the debt discharged). The mortgage company executed a stipulation on these terms

(attached as Exhibit A), which was approved via order by the bankruptcy court (attached as

Exhibit B).

         15.   Plaintiff received her bankruptcy discharge on December 13, 2019 (attached as

Exhibit C). This discharge of debts meant that Plaintiff no longer owed money on the mortgage

referenced in Exhibits A and B, and that the mortgage no longer operated as a lien on the

property.

         16.   In 2021 Plaintiff went to refinance the real estate formerly subject to the mortgage

referenced in Exhibits A and B.

         17.   She learned that Defendant had pulled her credit report, resulting in a decrease in

her score and impact on her credit reputation.

         18.   Plaintiff called Defendant to ask about the nature of the inquiry. Plaintiff was

informed the inquiry related to the mortgage lien and debt that had been discharged and removed

via court order in her bankruptcy.




                                          3
            Case 2:21-cv-00842-WED Filed 07/14/21 Page 3 of 6 Document 1
        19.     Defendant indicated it had acquired and/or was collecting on the debt and

mortgage referenced in Exhibits A and B.

        20.     Defendant indicated it did not need permission to pull her credit, and that the

credit inquiry had been made intentionally.

        21.     The actions of Defendant in pulling Plaintiff’s credit was done without Plaintiff’s

permission or any permissible purpose.

        22.     In fact, Defendant knew it had no permissible, valid, or legal basis to pull

Plaintiff’s credit.

          COUNT 1 – VIOLATIONS OF THE FAIR CREDIT REPORTING ACT

        23.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

        24.     Defendant violated 15 U.S.C. § 1681b(f) by failing to have a permissible purpose

as defined by 15 U.S.C. § 1681(b)(a) when it obtained a copy of Plaintiff’s credit report.

        25.     As a result of Defendant’s impermissible request of the credit report, the Plaintiff

has suffered actual damages, including (but not limited to) emotional distress, pursuant to 15

U.S.C. §§ 1681o(a)(1).

        26.     Because Defendant’s action of pulling the report, the action was willful, Plaintiff

is entitled to statutory and punitive damages pursuant to 15 U.S.C. § 1681n(a).

        27.     Plaintiff is also entitled to attorney’s fees and costs pursuant to 15 U.S.C. §§

1681n(a)(3) and 1681o(a)(2).

                            COUNT 2 – INVASION OF PRIVACY

        28.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.




                                         4
           Case 2:21-cv-00842-WED Filed 07/14/21 Page 4 of 6 Document 1
        29.     Plaintiff has a right of privacy in Wisconsin as recognized in Wis. Stat. § 995.50.

        30.     Defendant invaded the private credit records of Plaintiff by obtaining a copy of

her credit report.

        31.     Defendant’s conduct unreasonably invaded Plaintiff’s right to privacy and caused

her damages including emotional distress.

        32.     Plaintiff is entitled to equitable relief to prevent and restrain further invasion,

compensatory damages, and a reasonable amount of attorney’s fees pursuant to Wis. Stat. §

995.50.

  COUNT 3 – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

        33.     Plaintiff incorporates by reference all of the above-paragraphs of this Complaint

as though fully stated herein.

        34.     Plaintiff is a consumer as defined by 15 U.S.C. ¬ß1692a(3).

        35.     The foregoing acts of the Defendant and its agents constitute numerous and

multiple violations of the FDCPA including, but not limited to, 15 U.S.C. §§ 1692e, 1692e(2),

1692e(5), 1692e(10), 1692f, and 1692f(1), with respect to Plaintiff.

        36.     Specifically, under 15 U.S.C. § 1692e(2), a debt collector cannot make a false

representation about the amount of debt owed, which they did in the actions described above.

        37.     Specifically, under 15 U.S.C. § 1692e(5), a debt collector cannot threaten to take

any action they legally cannot take, which they did in the actions described above.

        38.     Under 15 U.S.C. § 1692e(10), a debt collector cannot use false representation or

deceptive means to collect, which they did in the actions described above.

        39.     Under 15 U.S.C. § 1692f(1), a debt collector cannot collect an amount, which it is

not authorized to collect, which they did in the actions described above.




                                        5
          Case 2:21-cv-00842-WED Filed 07/14/21 Page 5 of 6 Document 1
        40.      Plaintiff has suffered actual damages as a result of these illegal collection

communications, including (but not limited to) anger, anxiety, emotional distress, humiliation,

frustration, amongst other negative emotions.

        41.      Plaintiff is entitled to actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

statutory damages in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

reasonable attorney's fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).

                                          TRIAL BY JURY

        42.      Plaintiff is entitled to, and hereby respectfully demands a trial by jury on all issues

so triable.

        WHEREFORE, Plaintiff prays that this Court will enter an Order:

        A.       For an award of actual damages pursuant to 15 U.S.C. §§ 1681n(a)(1)(A) and
                 1682o(a)(1) against Defendant;
        B.       Statutory and punitive damages pursuant to 15 U.S.C. § 1681n(a) against
                 Defendant;
        C.       Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. §§ 1681n(a)(3) and
                 1681o(a)(2) against Defendant;
        D.       Equitable relief to prevent and restrain further invasion, compensatory damages,
                 and reasonable attorney’s fees pursuant to Wis. Stat. § 995.50;
        E.       Actual damages in an amount to be determined at trial pursuant to 15 U.S.C. §
                 1692k(a)(1);
        F.       Statutory damages of $1,000 pursuant to 15 U.S.C. § 1692k(a)(2)(A);
        G.       Costs and reasonable attorneys' fees pursuant to 15 U.S.C. § 1692k(a)(3);and
        H.       For such other and further relief as may be just and proper.



        Dated this 14th day of July, 2021.
                                                /s/ Nathan DeLadurantey
                                                Nathan E. DeLadurantey, 1063937
                                                DELADURANTEY LAW OFFICE, LLC
                                                330 S. Executive Drive., Suite 109
                                                Brookfield, WI 53005
                                                Phone: (414) 377-0515
                                                E: nathan@dela-law.com
                                                Attorney for the Plaintiff


                                            6
              Case 2:21-cv-00842-WED Filed 07/14/21 Page 6 of 6 Document 1
